Case 2:15-cr-20493-BAF-EAS ECF No. 81, PageID.707 Filed 04/19/21 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                             Criminal No. 15-CR-20493

vs.                                                            HON. BERNARD A. FRIEDMAN

EDWARD LEE FOSTER,

      Defendant.
_____________________________/

                        OPINION AND ORDER DENYING DEFENDANT’S
                         PETITION FOR COMPASSIONATE RELEASE

                  This matter is presently before the Court on defendant’s petition for compassionate

release [docket entry 75].1 The government has filed a response in opposition. The defendant has not

filed a reply and the deadline for doing so has expired. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court

shall decide this petition without a hearing. For the reasons stated below, the Court shall deny the

petition.

                  Defendant, a detainee at USP Lompoc in Lompoc, California, seeks compassionate

release under 18 U.S.C. § 3582(c)(1)(A)2 because of the prevalence of the Coronavirus within Federal


        1
          Though defendant filed his petition with the Court on October 16, 2020, because
defendant’s filing was labeled a “petition,” rather than a “motion,” the Court’s electronic filing
system did not flag it as an outstanding matter before the Court. The petition was only discovered
after the Court conducted a manual search for similarly mislabeled filings on March 4, 2021. The
Court proceeded to order a response from the government, which was filed on April 8, 2021 [docket
entry 78].
        2
            Section 3582(c) states in relevant part:

                  Modification of an Imposed Term of Imprisonment.—The court may
                  not modify a term of imprisonment once it has been imposed except
                  that—

                  (1) in any case—
Case 2:15-cr-20493-BAF-EAS ECF No. 81, PageID.708 Filed 04/19/21 Page 2 of 5




Bureau of Prisons (“BOP”) facilities. Def.’s Br. at 1-2 (PageID.470-71).

                The Sixth Circuit has clarified “how district courts, following the enactment of the First

Step Act, should analyze defendant-filed motions seeking release under § 3582(c)(1)(A).” United

States v. Hampton, No. 20-3649, 2021 WL 164831, at *1 (6th Cir. Jan. 19, 2021).

                In resolving those motions, district courts now face two questions: (1)
                whether extraordinary and compelling circumstances merit a sentence
                reduction; and (2) whether the applicable § 3553(a) factors warrant
                such a reduction. A third consideration, the § 1B1.13 policy statement,
                is no longer a requirement courts must address in ruling on
                defendant-filed motions.

Id. (citations omitted).

                The Court has considered these factors and concludes that compassionate release would

not be appropriate in this case. First, the Court is aware that defendant’s underlying health conditions

– asthma, diabetes, high blood pressure, and obesity – increase or might increase his risk of severe

illness from COVID-19, according to the Centers for Disease Control and Prevention.                   See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.

html (last visited Apr. 16, 2021); see also Def.’s Br. at 1-2 (PageID.470-71). However, the government

notes that defendant’s “medical records do not support a moderate to severe case of asthma. And his


                (A) the court, upon motion of the Director of the Bureau of Prisons,
                or upon motion of the defendant after the defendant has fully
                exhausted all administrative rights to appeal a failure of the Bureau
                of Prisons to bring a motion on the defendant’s behalf or the lapse of
                30 days from the receipt of such a request by the warden of the
                defendant’s facility, whichever is earlier, may reduce the term of
                imprisonment (and may impose a term of probation or supervised
                release with or without conditions that does not exceed the unserved
                portion of the original term of imprisonment), after considering the
                factors set forth in section 3553(a) to the extent that they are
                applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction
                ....

                                                    2
Case 2:15-cr-20493-BAF-EAS ECF No. 81, PageID.709 Filed 04/19/21 Page 3 of 5




hemoglobin A1c levels and most recent blood pressure readings do not show any levels of diabetes or

high blood pressure.” Pl.’s Br. at 12; see also Pl.’s Sealed Exs. B-D. Defendant was also offered the

Pfizer COVID-19 vaccine on December 29, 2020, which he refused. See Pl.’s Sealed Ex. D, at

PageID.705.

               Additionally, defendant has not shown that the risk of infection at USP Lompoc is

unacceptably high. The number of active cases at the facility is quite low, with the BOP reporting only

three active cases of COVID-19 (zero inmates and three staff). See https://www.bop.gov/coronavirus

(last visited Apr. 16, 2021). This Court has stated that “[a] generalized risk of contracting

COVID-19, or potentially developing the more severe symptoms associated with it, are not the type

of ‘extraordinary and compelling reasons’ that justify compassionate release.” United States v.

Gordon, No. CR 11-20752, 2020 WL 4381948, at *4 (E.D. Mich. July 31, 2020). See also United

States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020) (“[S]peculation

as to whether COVID-19 will spread through Defendant’s detention facility, . . . whether Defendant

will contract COVID-19, and whether he will develop serious complications does not justify the

extreme remedy of compassionate release.”). Therefore, the Court is not persuaded that the threat

to defendant’s health is so severe as to constitute an extraordinary and compelling circumstance

within the meaning if the compassionate release statute.

               Further, the seriousness of the offense for which defendant was sentenced in this

case demonstrates that he would be a danger to the community if released. Section 3582(c)(1)(A)

specifically limits compassionate release to defendants who are “not a danger to any other person

or the community.” “An evaluation of dangerousness in this context requires a comprehensive

view of community safety – a broader construction than the mere danger of physical violence.”

United States v. Smith, No. 14-20814, 2020 WL 5071176, at *2 (E.D. Mich. Aug. 26, 2020)


                                                  3
Case 2:15-cr-20493-BAF-EAS ECF No. 81, PageID.710 Filed 04/19/21 Page 4 of 5




(internal quotations and citations omitted). The Court sentenced defendant on July 6, 2016, to a

120-month prison term, pursuant to a Rule 11 Plea Agreement wherein defendant pled guilty to

conspiracy to possess with the intent to distribute heroin.3 This Court has previously held that a

defendant, though not charged with a violent offense, may still be deemed a danger to the

community based on drug trafficking charges. See United States v. Knight, No. 15-cr-20283, 2020

WL 2055987, at *3 (E.D. Mich. June 9, 2020) (citing United States v. Stone, 608 F.3d 939, 947 n.6

(6th Cir. 2010)) (noting that the Sixth Circuit “routinely affirms, on dangerousness grounds, the pre-

trial detention of run-of-the-mill drug dealers, even without indication that the defendant has

engaged in violence”). The danger defendant poses to the community is apparent.

               Finally, the Sixth Circuit has “repeatedly recognized that district courts may deny

relief under the § 3553(a) factors even if ‘extraordinary and compelling’ reasons would otherwise

justify relief.” United States v. Ruffin, 978 F.3d 1000, 1008 (6th Cir. 2020). When making

sentencing determinations, courts are required to consider “the nature and circumstances of the

offense,” § 3553(a)(1), as well as “the need for the sentence imposed” “to promote respect for the

law,” “afford adequate deterrence to criminal conduct,” and “protect the public from further crimes

of the defendant.” § 3553(a)(2)(A)-(C). While the sentencing guideline range contained in

defendant’s plea agreement was 210-262 months, see Plea Agreement at 3, the Court sentenced


       3
        The factual basis for defendant’s guilty plea is set forth in the plea agreement at
paragraph 1C as follows:

                       From at least May 2015 until at least July 2015, the defendant
               Edward Lee Foster was obtaining heroin from an out of state drug
               supplier. Foster would obtain the heroin through the mail and would
               add diluents (or “cut) to the heroin and re-sell it to Detroit customers.
               For example, on June 18, 201[5], Foster was arrested while in
               possession of approximately one kilogram of heroin that he was
               intending to distribute. Foster stipulates that the amount of heroin
               involved in the conspiracy exceeded one kilogram.

                                                  4
Case 2:15-cr-20493-BAF-EAS ECF No. 81, PageID.711 Filed 04/19/21 Page 5 of 5




defendant to the statutorily required minimum of 120 months’ imprisonment. See id. at 4; Sent’g

Tr. at 30-31. At sentencing, the Court made clear that defendant’s ten-year sentence was necessary

for general and specific deterrence and to protect the safety of the public. See Sent’g Tr. at 29-31.

Defendant has served less than half of his sentence to date. Releasing defendant now would

undermine the purposes of the above-referenced § 3553 factors. Accordingly,



                 IT IS ORDERED that defendant’s petition for compassionate release is denied.




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: April 19, 2021                               Senior United States District Judge
        Detroit, Michigan




                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 19, 2021.

 Edward Lee Foster #51234-039                        s/Johnetta M. Curry-Williams
 Lompoc Federal Correctional Institution             Case Manager
 Inmate Mail/Parcels
 4000 VICTORY RD.
 LOMPOC, CA 93436




                                                       5
